Citation Nr: 1760038	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  16-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 2015, for the award of death pension benefits with aid and attendance.

2.  Entitlement to nonservice-connected burial benefits and plot allowance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to November 1957.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January and October 2015 rating decisions by a Department of Veterans Affairs (VA) Pension Management Center.  In April 2017, the appellant testified at a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The first formal or informal claim for nonservice-connected death pension benefits was received on January 5, 2015.

2.  At the time of the Veteran's death in January 1981, the Veteran was not in receipt of service-connected benefits, and a claim for such was not pending.

3.  The appellant's application for nonservice-connected burial benefits was received by VA in January 2015, more than two years after the Veteran's burial.

4.  The Veteran did not die while properly admitted to a VA facility for hospital, nursing home, or domiciliary care, or while transferred or admitted to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the grant of death pension benefits with aid and attendance are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(c)(3) (2016).

2.  The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1700-1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the appellant's claim for nonservice-connected burial benefits and plot interment allowance, the resolution of that issue is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA burial benefits.  Thus, the above notice regulations are not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  For claims related to nonservice-connected death after separation from service received on or after December 10, 2004, the effective date is the first day of the month in which the veteran's death occurred if claim is received within one year after the date of death, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(c)(3), 3.402. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p). The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (r).

In this case, the RO first received a formal or informal claim from the appellant with regard to her claim for nonservice-connected death pension benefits on January 5, 2015.  The Board notes the appellant's contention that she notified the United States embassy located in Liberia of the Veteran's death within a few months after January 1981, but that she was told that there were no benefits for her to obtain.  In support of that contention, the appellant has submitted correspondence from the VA dated in July 1981 informing the consulate of the United States embassy in Liberia that the Veteran was not in receipt of government life insurance at the time of his death.  The Board does not find this letter to be evidence of a formal or informal claim for death pension benefits with the VA.  Rather, it responds to an inquiry regarding a life insurance policy.  See 38 C.F.R. § 3.1 (p).  Based upon the above, the Board finds that a formal or informal claim for nonservice-connected death pension benefits was not received by the VA prior to January 5, 2015, and thus an earlier affective date for nonservice-connected death pension benefits with aid and attendance cannot be awarded.

Burial Benefits & Plot Allowance

If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met. 38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1705 . 

There have been some changes to the pertinent regulation since the time to of the Veteran's death; however, there has no change to the requirement that an application for nonservice-connected burial allowances must be received no later than 2 years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1707.

In this case, the appellant filed a claim for nonservice-connected burial allowance more than two years following the Veteran's death.  The evidence also does not show that the Veteran died at a VA facility.  Therefore, the appellant is not entitled to receipt of burial allowances or plot intermittent allowance under the law.  As explained above, the Board has taken into account the appellant's contention that she did report the Veteran's death to the United States embassy located in Liberia within a few months following the Veteran's death.  However, the Board does not find evidence that the appellant filed an application for nonservice-connected burial allowances at that time.
Moreover, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided, and regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Any erroneous or misleading information the appellant may have been provided by the United States Department of State, as she contends occurred, cannot create a right to the benefit.

Accordingly, while sympathetic to the appellant's claim and thankful for the Veteran's service, nonservice-connected burial benefits, to include a plot or interment allowance is denied.


ORDER

An effective date earlier than January 5, 2015, for the award of death pension benefits with aid and attendance, is denied.

Nonservice-connected burial benefits and plot allowance is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


